Exhibit 10.33


EQUIPMENT LEASE AGREEMENT


THIS AGREEMENT CONTAINS PROVISIONS RELATING TO INDEMNITY, RELEASE OF LIABILITY,
AND ALLOCATION OF RISK


This Equipment Lease Agreement (the "Lease") is made effective the 15th day of
August, 2017 ("Effective Date"), by and between Bison Drilling and Field
Services LLC, a Delaware limited liability company, with an address at 14201
Caliber Drive, Ste. 300, Oklahoma City, OK 73134 (“Lessor”), and Predator
Drilling LLC, a Texas limited liability company, with an address at 1511 SCR
1101 Midland, Texas 79706 (“Lessee”). The parties may be referred to herein
individually as “Party” and collectively as “Parties”.


RECITALS
WHEREAS, Lessor owns certain oilfield equipment, materials and/or supplies and
from time to time enters into leases with third parties;
WHEREAS, Lessee desires to lease certain oilfield equipment, materials and/or
supplies from Lessor;
WHEREAS, Lessor is prepared to lease certain oilfield equipment, materials
and/or supplies to Lessee on the terms and conditions set forth in this Lease;
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, agreements and covenants contained in this
Agreement, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the Parties undertake and agree as
follows:
1.     Equipment Leased.    Lessor hereby leases to Lessee and Lessee leases
from Lessor the equipment, along with the equipment attached thereto or
contained therein as specified in Schedule A attached to this Lease and made a
part hereof (the "Equipment"), together with all parts, components, accessories,
replacements, substitutions, additions and improvements now or in the future
attached to or forming a part thereof.
2.    Delivery and Maintenance of the Equipment.


A.     Lessee, at Lessee’s sole cost and expense, shall be solely responsible
for picking up and taking possession of the Equipment at a location designated
by Lessor by a date no later than August 1, 2017. This date may be extended by
mutual written consent of the Parties.


B.     Any preparation, loading, transportation unloading, and/or redelivery of
the Equipment shall be performed by and at the sole expense of Lessee in a
professional and workmanlike manner in conformance with all recommendations of
Lessor, and in compliance with good oilfield, servicing, logistical and
engineering practices. Lessee is solely responsible for all losses and damage
relating to transportation of the Equipment from the point of origin to each
destination. Lessee shall, at its sole expense, secure and maintain insurance,
as provided in this Lease, for the greater of $1,000,000.00 or the stated value
of the Equipment, as set forth in the Schedule “B”. Lessee shall list Bison
Drilling and Field Services LLC on all insurance as an additional insured and
loss payee and owner of the Equipment. Lessee shall inspect and inventory the
Equipment at each destination and, to the extent any loss or damage has
occurred, take all steps required to preserve a claim against the carrier for
such loss or damage, including but not limited to obtaining a written
acknowledgment from the carrier as to all such loss or damage. Lessee shall
remain solely responsible for all such loss or damage notwithstanding any actual
or purported limitation of liability by a carrier.





--------------------------------------------------------------------------------






C.    Any alterations or modifications to the Equipment may be made only upon
prior consultation with and prior written approval by Lessor, which approval may
be withheld in Lessor’s sole and absolute discretion.


    D.     Lessee, at its sole expense, shall keep and maintain the Equipment in
good working order and repair. In the event the Equipment, during the Term
hereof, is lost, damaged, destroyed, in whole or in part, or stolen, Lessee
shall pay to Lessor One Hundred Percent (100%) of the current new replacement
cost of such Equipment delivered to the location of Lessor’s choosing, and the
obligations of this Lease shall end, except with respect to those which by
context of this Lease are intended to survive, and those which have accrued
prior to such loss, damage, destruction or theft.
 
E.     All repairs and maintenance of the Equipment shall be performed promptly
by Lessee. Lessee shall supply all labor, at Lessee’s sole cost and expense, and
all materials shall be provided by Lessee, at Lessee’s sole cost and expense.
Lessor shall provide Lessee with a designated person to assist in Lessee’s
repairs and maintenance of the Equipment.
 
3.     Term and Lease Payment.
 
A.     The term of this Lease of Equipment shall be for a period of six (6)
months (the "Initial Term"), commencing on the Effective Date, and continuing
thereafter in subsequent six (6) month periods (“Subsequent Terms” and
collectively, with the Initial Term, the “Term”), terminable on at least sixty
(60) days' written notice prior to the expiration of the then current Term.


B.    During the Term, Lessee shall pay to Lessor, a lease fee in U.S. Dollars
in the amounts as follows ("Lease Payment"):


Equipment
Lease Payment
Equipment Group A
$800.00 per day of use.
Equipment Group B
$450.00 per day of use.



Notwithstanding anything to the contrary contained in this Agreement, the
Equipment will be considered “in use” for an entire Day (being a period of 24
hours) if any component or item of Equipment (limited on a per Equipment Group
basis) is employed, engaged, activated, operated, put into service, applied,
utilized, operated, mobilized, or any like action, whether similar or dissimilar
to those expressly denoted, at any point, and for any period of time, regardless
of temporal duration, during such Day. Notwithstanding anything to the contrary
contained herein, Lessor may elect to terminate this Lease, without liability
hereunder, and, at the sole cost and expense of Lessor, retake possession of the
Equipment, in the event that Lessee does not accrue a Lease Payment in an amount
greater than One Dollar and No/00 Cents ($1.00) for a period of time greater
than thirty five (35) consecutive days.


C.    Lessee shall pay each Lease Payment to Lessor within fifteen (15) days of
invoicing by Lessor during the Term of this Lease. Lessor will invoice Lessee on
a monthly basis, and Lessee shall promptly provide Lessor with all documentation
necessary and/or convenient for Lessor to accurately issue such invoices to
Lessee. Lessee shall provide such information within two (2) business days of
Lessor’s request for the same, or at the end of any calendar month during the
Term, whichever such date is earlier.


D.    Lessee shall pay each Lease Payment to a bank account designated by
Lessor.







--------------------------------------------------------------------------------




E.    Lessee shall be solely responsible for payment of any and all taxes,
licensing and registration fees, if any, in respect of the Equipment and the
rental contemplated hereunder.


F.    In addition to being a breach of this Lease, the failure to make a Lease
Payment when due shall result in the accrual of interest on the unpaid balance
at the rate of eighteen percent (18%) per annum or the maximum allowed by law,
whichever is lesser. All payments due shall be first applied against service,
repair, or replacement of the Equipment, transportation charges, attorney’s fees
and costs associated with enforcement of this Lease or in defense of any claims
made by Lessee or any third party against Lessor, then to interest before it is
applied against the amount due.


4.    Title.     The Parties agree that title and ownership to the Equipment
shall remain at all times with Lessor.


5.    Acceptance of Delivery.


A.    Upon receipt of Equipment delivery, Lessee shall inspect Equipment and
either promptly report any deficiencies to Lessor or accept possession. By
accepting possession of the Equipment under this Lease, Lessee accepts the
condition of the Equipment. Lessee’s failure to provide written notice of any
specific defects or damage, as determined during the initial inspection,
constitutes (i) an admission and acknowledgment that the Equipment is in good,
safe, and serviceable condition at the time of delivery; and (ii) an acceptance
of the Equipment for the Term.


B.    Upon prior consultation with and prior written approval by Lessor, the
Parties agree that Lessee is authorized, at its sole expense, to furnish or
install on the Equipment new or renewed replacement parts and to make any
additions or improvements which Lessee deems necessary for the proper
maintenance and operation of the Equipment (“Improvements”). All such parts,
additions and Improvements shall be deemed a part of the Equipment, and subject
to Section 4, above.


6.    Limitations of Liability.


A.    Lessee acknowledges that Lessee will obtain the Equipment on an "as is
where is basis" without relying on Lessor. Lessor makes no warranty or
representation, express or implied, statutory or otherwise, as to the design,
quality, capacity or fitness of the Equipment for any particular purpose. EXCEPT
AS IS OTHERWISE EXPRESSLY PROVIDED, LESSOR MAKES NO, AND HEREBY EXPRESSLY
DISCLAIMS, ANY WARRANTY OR GUARANTEE OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
NO IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
REGARDING THE EQUIPMENT SUPPLIED BY LESSOR HEREUNDER.


B.    Lessee agrees that no defect or unfitness of the Equipment shall relieve
Lessee of the obligation to pay the Lease Payment throughout the Term hereof.
    
C.    Lessee acknowledges and agrees that Lessor shall not be liable or
responsible for any non-compliance with any statute, law, ordinance, rule or
regulation relating to the installation, operation, use or maintenance of the
Equipment, it being expressly understood that all such liability shall be the
responsibility of Lessee.
    
D.     Incidental or Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISION
HEREIN, LESSOR SHALL NOT BE LIABLE TO LESSEE FOR (AND LESSEE SHALL RELEASE,
PROTECT, DEFEND, INDEMNIFY AND HOLD LESSOR HARMLESS FROM AND AGAINST) ANY
SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL





--------------------------------------------------------------------------------




DAMAGES OR LOSSES SUFFERED BY THE LESSEE OR ITS PARENT, AFFILIATES, SUBSIDIARIES
AND SUBCONTRACTORS, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS,
REPRESENTATIVES, EMPLOYEES, CUSTOMERS AND INVITEES, RESULTING FROM OR ARISING,
DIRECTLY OR INDIRECTLY, OUT OF OR IN CONNECTION WITH THIS LEASE, THE ORDERS, THE
WORK OR OPERATIONS HEREUNDER, INCLUDING, WITHOUT LIMITATION, LOSS OF USE, LOSS
OF DATA, LOSS OF ASSETS (INCLUDING BUT NOT LIMITED TO LOSS OF OR DELAY IN
PRODUCTION, OR LOSS OF SAMPLES), COST OF REDRILL, LOSS OF PROFIT, LOSS OF
BUSINESS, OR BUSINESS INTERRUPTION OR DOWNTIME, AND ALL WITHOUT REGARD TO THE
SOLE, JOINT, CONCURRENT, GROSS, ACTIVE OR PASSIVE NEGLIGENCE OR BREACH OF DUTY
(STATUTORY OR OTHERWISE) OF ANY PARTY. IN THE EVENT THAT THIS PROVISION FAILS OF
ITS ESSENTIAL PURPOSE, LESSOR’S LIABILITY HEREUNDER SHALL NOT EXCEED THE TOTAL
OF ONE (1) MONTH’S WORTH OF THE LEASE PAYMENT HEREUNDER.


7.     Indemnification.


A.    LESSEE SHALL INDEMNIFY AND DEFEND AGAINST, AND HOLD LESSOR, LESSOR’S
PARENT, AFFILIATES, SUBSIDIARIES, JOINT VENTURERS, JOINT INTEREST OWNERS,
PARTNERS, CO-OWNERS, CO-LESSEES, LESSEE’S CONTRACTORS AND EACH OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS, REPRESENTATIVES, EMPLOYEES AND INVITEES
HARMLESS FROM, ANY AND ALL CLAIMS, ACTIONS, SUITS, PROCEEDINGS, LOSSES, COSTS,
EXPENSES, DAMAGES, AND LIABILITIES, INCLUDING WITHOUT LIMITATION, COSTS AND
ATTORNEY FEES, FOR BODILY INJURY OR DEATH OF ANY PERSON, OR DAMAGE TO OR LOSS OF
PROPERTY (INCLUDING THE EQUIPMENT) OF LESSOR, LESSEE OR ANY THIRD PARTY CAUSED
BY, ARISING OUT OF, CONNECTED WITH, OR RESULTING, IN WHOLE OR IN PART FROM: (i)
THE EQUIPMENT SUBJECT TO THIS LEASE, INCLUDING, BUT NOT LIMITED TO THE
MANUFACTURE, SELECTION, INSPECTION, DELIVERY, USE, OPERATION, OR RETURN OF THE
EQUIPMENT; (ii) DENIAL OF INSURANCE COVERAGE OR ANY BREACH OF THIS LEASE,
INCLUDING BUT NOT LIMITED TO FAILURE TO OBTAIN OR MAINTAIN INSURANCE AS REQUIRED
UNDER THIS LEASE; OR (iii) UNDER ANY THEORY OF LAW, INCLUDING A THEORY OF STRICT
LIABILITY. Should Lessor deem it necessary, Lessor reserves the right, without
obligation, to participate in the defense against any such liabilities. Lessee
acknowledges and agrees that the indemnities in this Lease are conspicuous and
meet the express negligence test.


8.    Casualty and Insurance Duties of Lessee.


A.    Lessee is solely responsible for all risk and actual losses and damage to
the Equipment, regardless of cause. Lessee shall notify Lessor by telephone and
in writing regarding all losses or damage to the Equipment within twenty-four
(24) hours of any occurrence.
    
B.    Lessee shall, at its sole expense, secure and maintain from an insurance
company, or companies acceptable to Lessor and, lawfully authorized to do
business in each state where the Equipment is located, the minimum insurance
coverage listed below. The Certificate holder shall state “Bison Drilling and
Field Services LLC, 14201 Caliber Drive, Ste. 300, Oklahoma City, OK 73134”.


C.     Lessee shall secure Workers Compensation Insurance as required by
Applicable Law and Employer’s Liability Insurance, with minimum limits of
$1,000,000 each accident. Where applicable, endorsements for U.S. Long Shore and
Harbor Workers Compensation Act and Maritime Coverage shall be attached to the
policy and noted on the certificate.





--------------------------------------------------------------------------------






D.    Lessee shall secure and maintain Commercial General Liability ("CGL")
Insurance ("CGL") Insurance on an occurrence basis, with minimum limits of
$1,000,000 per occurrence and $2,000,000 in aggregate, including bodily injury,
property damage, and contractual liability coverage for Lessee’s indemnity
obligations in this Lease. If the CGL coverage contains a General Aggregate
Limit, such General Aggregate shall apply to each project. CGL Coverage shall be
written on ISO Occurrence form CG00011093 or a substitute form providing
equivalent coverage. Bison Drilling and Field Services LLC and all subsidiaries
shall be named as additional insured using ISO Additional Insured Endorsement
CG2010 1185 or CG2010 1001 and CG2037 1001 or an endorsement providing
equivalent coverage to the additional insured. This coverage will be primary and
noncontributory and exclusive to any other insurance or self-insurance,
including any deductible, maintained by, or provided to, the additional insured.


E.    Lessee shall secure and maintain Inland Marine/All Risk Physical Damage
Insurance to cover the full stated value of the Equipment, as stated on Schedule
“B”, for all losses or damage to the Equipment resulting from all causes,
including but not limited to overloading, misuse, fire, theft, flood, explosion,
overturn, accident, and ‘acts of god’. The policy shall name Bison Drilling and
Field Services LLC as Loss Payee.


F.    Lessee shall secure Umbrella/Excess Liability, with minimum limits of
$1,000,000 per occurrence/$1,000,000 aggregate. Higher limits can be used to
satisfy underlying limit requirements, but certificate must specifically state
which policy coverage extends to.


G.     Lessee shall provide proof of insurance, to be delivered to Lessor no
later than five (5) calendar days after the Effective Date. Evidence of
insurance shall contain a provision that the coverage afforded under the
policies shall not be canceled, non-renewed, materially changed, or allowed to
expire without first giving at least thirty (30) days written notice to Lessor.
The cancellation wording shall read as follows: “Should any of the above
described policies be cancelled, non-renewed or materially changed before the
expiration date thereof, the Company shall give 30 days’ written notice to the
Certificate Holder named hereon.”


H.    All policies of insurance, except Workers’ Compensation, shall name Bison
Drilling and Field Services LLC and all subsidiaries as an additional insured
using ISO Additional Insured Endorsement CG20101185 or CG20101001 and CG20371001
or an endorsement providing equivalent coverage to the additional insured. It
shall apply as primary and non-contributing insurance before any other insurance
or self-insurance, including any deductible, maintained by, or provided to, the
additional insured. In addition to listing Bison Drilling and Field Services LLC
and all subsidiaries as loss payee, insurance hereunder will reflect that the
applicable Bison Drilling and Field Services LLC is the owner of the Equipment.


I.    Lessee waives all rights of subrogation and all lien rights, which may
accrue to it or to its insurers. All policies of insurance, including Workers’
Compensation, shall contain a waiver of all rights of subrogation and all lien
rights in favor of Lessor. Lessee understands, acknowledges, and agrees that
this waiver shall bind its insurers at all levels, and Lessee further
acknowledges and agrees to notify its insurers of this waiver and to have all
necessary endorsements added to the insurance policies applicable to this Lease.
Lessee further understands, acknowledges, and agrees that, to the extent any
insurer fails to recognize and honor this waiver or attempts to subrogate
against Lessor and its insurance carriers or to enforce any lien rights against
Lessor or its insurance carriers, Lessee will be liable to pay to Lessor any
amounts required, and all losses Lessor may suffer, as a result of such
subrogation or enforcement of lien rights.


J.    Compliance with these insurance requirements shall not release or limit
Lessee’s liability under this Agreement.





--------------------------------------------------------------------------------
















9.    Default.


A.    Lessee shall be in default hereunder if Lessee fails to pay the Lease
Payment as required hereunder within fifteen (15) business days of the due date
thereof.


B.     Either Party will be in default under this Lease if the Party defaults in
the performance of an obligation required from the Party under this Lease.


C.    If either Party defaults in performance of any of its obligations under
this Lease, the other Party shall provide a written notice of the default to the
defaulting Party and if the defaulting Party does not remedy the default within
five (5) business days after the receipt of such notice, the other Party may
rely on any legal or equitable remedy available in law or equity.


D.     If Lessee is in default under this Lease, Lessor, with or without notice
to Lessee, shall, in addition to the remedies provided in Section 9 (C) above,
have the right to exercise any or all of the following remedies: (i) Elect that
Lease Payment due be accelerated and the entire amount of rental be due
immediately; (ii) Terminate this Lease; (iii) Enter on Lessee’s premises (or any
location where the Equipment is located) and without any court order or other
process of law repossess and remove the Equipment, whether with or without
notice to Lessee; any such repossession shall not constitute a termination of
this Lease unless Lessor so notifies Lessee in writing. Lessee expressly
authorizes Lessor or Lessor’s agent to enter any premises owned or controlled by
Lessee, or Lessee’s agents and assigns, where the Equipment is located for the
purpose of repossessing and removing the Equipment. Lessee specifically waives
any right of action Lessee might otherwise have arising out of the entry and
repossession, and releases Lessor from any claim for trespass or damage caused
by reason of the entry, repossession, or removal; or (iv) exercise such other
rights and seek such remedies as may be available in law or in equity to Lessor.


E.     Lessor shall be entitled to recover its attorney’s fees and reasonable
costs arising in connection with Lessor’s enforcement of its rights under this
Lease.


10.     Return Condition.     Upon the expiration or termination of this Lease,
Lessee shall, at Lessee’s sole cost and expense, demobilize and prepare the
Equipment for return to Lessor. The Equipment shall be free and clear of oil and
other substances and in the same condition as received except for ordinary wear
and tear. Lessor may elect to (i) retrieve the Equipment from the site at
Lessee’s sole cost and expense, or (ii) direct Lessee to deliver the Equipment
to location designated by Lessor, at Lessee’s sole cost and expense, and Lessee
shall promptly undertake al efforts to carry out Lessor’s election above.


11.     [Intentionally Omitted].    


12.     Encumbrances, Taxes and Other Laws.     Lessee shall keep the Equipment
free and clear of any liens or other encumbrances, and shall not permit any act
where Lessor's title or rights may be negatively affected. Lessee shall be
responsible for complying with and conforming to all laws, regulations,
ordinances and statutes relating to the possession, use, operation or
maintenance of the Equipment. Furthermore, Lessee shall promptly pay all taxes,
fees, licenses and governmental charges, together with any penalties or interest
thereon, relating to the possession, use, operation or maintenance of the
Equipment.







--------------------------------------------------------------------------------




13.    Mutual Representations and Warranties. Each Party, as applicable, agrees,
represents and warrants as follows:


A.     This Lease constitutes a valid and legally binding obligation of the
Party, enforceable against the Party in accordance with its terms and all
applicable laws;


B.    Neither the entering into or the delivery of this Lease nor the completion
of the transactions contemplated in this Lease by the Party will result in the
violation of any agreement or other instrument to which the Party is a party or
by which the Party is bound or in a violation of any laws applicable to the
Party;


C.     Lessee warrants to Lessor that Lessee has the experience, skill, and
ability in such fields and related disciplines as may be necessary to perform
under this Lease with a high standard of quality. Lessee acknowledges that
Lessor is relying on Lessee’s skill and expertise for the performance of this
Lease, and agrees to notify Lessor whenever Lessee does not have the necessary
skill and experience to fully perform hereunder.


D.     Lessee is solely responsible for compliance with and conforming to all
specifications of the Equipment manufacturer for use, operation, service,
maintenance, repair, and safety, including but not limited to the Equipment
manufacturer’s rated load capacity and counterweight requirements and all
requirements necessary to maintain any applicable manufacturers' warranties
("Manufacturer’s Specifications"), and is also responsible for obtaining any
manuals for operation, repair, or other matters relating to the Equipment.


14.     Notice.        Any notice or documentation required under this Lease
must be provided either by personal service to the address below, or e-mail to
the address below, or delivery by registered mail to the Party's address below.


To Lessee:


Predator Drilling LLC
1511 SCR 1101
Midland, TX 79706
 
Attention:
Telephone:
Email:


To Lessor:


Bison Drilling and Field Services LLC
14201 Caliber Drive, Ste. 300
Oklahoma City, OK 73134
 
Attention: Legal Department
Telephone: 405-607-3611
Email: Bray@MammothEnergy.com
Email: RBadley@MammothEnergy.com    


15.    Assignment. Neither this Lease, nor any duties hereunder, may be
assigned, in whole or in part, by Lessee without the prior written consent of
Lessor, which consent may be withheld in Lessor’s sole and absolute discretion.
The Parties stipulate and agree that one of the purposes of this provision is to
ensure that Lessor has an opportunity to enter into a Lease Agreement with any
assignee and/or successor, otherwise





--------------------------------------------------------------------------------




acceptable to Lessor. Therefore, a remedy available to Lessor for breach of this
provision (available in addition to all remedies which would otherwise be
available) shall be the recovery of any losses, costs, and expenses (including
reasonable attorneys’ fees) which are incurred by Lessor, its directors,
officers, employees and agents, and against which losses, costs and expenses
Lessor, its directors, officers, employees and agents would have been
indemnified had Lessor had a Lease Agreement with each of Lessee’s successor
and/or assigns identical to this Lease.


16.     Miscellaneous.


A.    In this Lease, the words importing the singular will include the plural
and vice versa.
    
B.    Unless something in the subject matter is inconsistent therewith, all
references to Articles, Sections or Schedules refer to Articles, Sections or
Schedules of this Lease.    


C.    A waiver by any Party of the strict performance of any covenant or
provision of this Lease will not of itself constitute a waiver or any subsequent
breach of such covenant or provision or of any other covenant, provision or term
of this Lease. A waiver will be effective if it is in writing an signed by a
duly authorized representative of the Party granting the waiver.


D.    Each Party will from time to time and at all times do all such further
acts and execute and deliver all such further documents and assurances as shall
be reasonably required in order to fully perform and carry out the terms of this
Lease.


E.    Time is of the essence in all respects of this Lease.


F.    This Lease may be amended from time to time upon mutual agreement. All
amendments must be in writing and signed by duly authorized representatives of
the parties.


G.    This Lease, including Schedules A and B, constitutes the entire agreement
between the Parties with respect to its subject matter. There are no other
agreements, representations, warranties, conditions, terms or understandings,
written, verbal, express or implied between the Parties, unless mutually agreed
to and confirmed in writing subsequent to the date of this Lease.


H.    In the event, and to the extent, of conflict between any of the terms of
this Lease and Schedule A or Schedule B , the terms of this Lease shall prevail.


I.    If any one or more provisions of this Lease are found to be invalid,
unenforceable or void by any court or tribunal of competent jurisdiction, the
remaining terms and provisions will be deemed to be severable from the part so
found and remain in full force and effect.


J.    THIS LEASE SHALL BE CONSTRUED AND GOVERNED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF OKLAHOMA, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS
OR PRINCIPLES THAT MIGHT REFER THE GOVERNANCE OR CONSTRUCTION OF THIS AGREEMENT
TO THE LAW OF ANOTHER JURISDICTION. ALL ACTIONS OR DISPUTES ARISING UNDER OR
RELATED TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE COURTS OF THE STATE OF
OKLAHOMA LOCATED IN OKLAHOMA COUNTY OR IN FEDERAL DISTRICT COURT FOR THE WESTERN
DISTRICT OF OKLAHOMA, AND EACH OF THE PARTIES EXPRESSLY CONSENTS TO PERSONAL
JURISDICTION IN THE STATE OF OKLAHOMA WITH RESPECT TO SUCH ACTION OR DISPUTE.
EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR





--------------------------------------------------------------------------------




INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE. EACH OF THE
PARTIES HEREBY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS LEASE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 16.


K.    Each Party hereto has participated in the drafting of this Lease, which
each Party acknowledges is the result of extensive negotiations between the
Parties. In the event of any ambiguity or question of intent arises, this Lease
shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Lease.


L.    The rights and obligations of the Parties in this Lease which, by its
express terms or nature and context is intended to survive termination or
expiration of this Lease, will survive any such termination or expiration.


M.     This Lease may be executed in counterparts, each of which will be deemed
an original and all of which will together constitute one and the same
instrument. Delivery of this Lease may be made by facsimile or other electronic
format attached to email.


[Signature Page Follows]





--------------------------------------------------------------------------------






LESSEE:


PREDATOR DRILLING LLC


By:/s/Mark Atkinson
Print: Mark Atkinson
Title: Operations Manager


LESSOR:


BISON DRILLING AND FIELD SERVICES LLC


By:/s/Mark Layton
Print: Mark Layton
Title: Chief Financial Officer











--------------------------------------------------------------------------------




Schedule “A”


The Equipment is generally described as follows:


1)
MZ9 triplex mud pump w/ Cat 398 engine (liner washer built in) (Eng Ser
#35Z00702)

2)
90 JTS of 4 ½” 16.60# G105 drill pipe with 4 ½” X-hole connections

3)
8ea - 6” drill collars w/ 4 ½” X-hole connections & 2 lift subs

4)
3ea - 8” drill collars w/ 6 5/8” Regular connections & 2 lift subs

5)
1ea - 4 ½” X-hole box X 6 5/8” Regular pin crossover sub

6)
1ea - 4 ½”IF box X 4 ½” X-hole pin sub

7)
1ea - 4 ½” X-hole pin X 4 ½” X-hole box (burn sub)

8)
2 lift subs for 6" drill collars

9)
2 lift subs for 8" drill collars

10)
1 each 250 Ton 4 1/2 " bottleneck elevators - Serial No#-WOE102534-01 LT-08-16

For purposes of this Agreement, the Equipment is broken into Equipment Group A
and Equipment Group B, as follows:
Equipment Group A
MZ9 triplex mud pump w/ Cat 398 engine (liner washer built in) (Eng Ser
#35Z00702)
Equipment Group B
90 JTS of 4 ½” 16.60# G105 drill pipe with 4 ½” X-hole connections
8ea - 6” drill collars w/ 4 ½” X-hole connections & 2 lift subs
3ea - 8” drill collars w/ 6 5/8” Regular connections & 2 lift subs
1ea - 4 ½” X-hole box X 6 5/8” Regular pin crossover sub
1ea - 4 ½”IF box X 4 ½” X-hole pin sub
1ea - 4 ½” X-hole pin X 4 ½” X-hole box (burn sub)
2 lift subs for 6" drill collars
2 lift subs for 8" drill collars
1 each 250 Ton 4 1/2 " bottleneck elevators - Serial No#-WOE102534-01 LT-08-16










--------------------------------------------------------------------------------




Schedule “B”




Stated Value
Equipment
$37,500
MZ9 triplex mud pump/398 cat engine, with liner washer, engine ser# 35Z00702
$10,800
90 Jts of 4 1/2" 16.60# G105 drill piupe with 4 1/2" X-hole connections
$3,200
8 each - 6" drillcollars with 4 1/2" X-hole connections
$2,400
3 each - 8" drillcollars with 6/5/8" regular connections
$100
1 each 4 1/2" X-hole X 6 5/8" regular pin crossover sub
$100
1 each 4 1/2" IF Box X 4 1/2" X hole pin sub
$100
1 each 4 1/2" X-hile pin X 4 1/2" X hole box (burn sub)
$200
2 lift subs for 6" drillcollars
$200
2 lift subs for 8" drillcollars
$1,000
1 each 250 Ton 4 1/2 " bottleneck elevators - Serial No#-WOE102534-01 LT-08-16
$55,600
Total








